PER CURIAM.
South Dakota inmate Jerry A. Nissen appeals the district court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the record, see Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir.2000) (standard of review), we agree with the district court’s thorough assessment of the merits of Nissen’s lawsuit.
Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable John E. Simko, United States Magistrate Judge for the District of South Dakota, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c).